  Case 1:18-cv-05582-JBW-PK Document 17 Filed 12/07/18 Page 1 of 2 PageID #: 59
Case Number: 18-cv-05582-(JBW)-(PK)


                                PROPOSED DISCOVERY PLAN

                                                                            NOT
                                                                  DONE   APPLICABLE     DATE

 A. ACTIONS REQUIRED BEFORE THE INITIAL CONFERENCE

    1. Rule 26(f) Conference held
                                                                                      By 12/12/18
    2. Rule 26(a)(1) disclosures exchanged

    3. Requests made:
                                                                                      By 12/12/18
          a. Medical records authorization
                                                                             X
          b. Section 160.50 releases for arrest records
                                                                             X
          c. Identification of John Doe/Jane Doe defendants
                                                                                      By 12/12/18
          d. Proposed Stipulation of Confidentiality
                                                                                      By 12/12/18
    4. Procedures for producing Electronically
        Stored Information (ESI) discussed

 B. SETTLEMENT
                                                                                      12/31/2018
    1. Plaintiff to make settlement demand
                                                                                       1/11/2019
    2. Defendant to make settlement offer
                                                                             X
    3. Referral to EDNY mediation program pursuant to Local
       Rule 83.8? (If yes, enter date to be completed)
                                                                                       4/10/2019
                                                                                       (subject to
    4. Settlement Conference (proposed date)                                           Plaintiff’s
                                                                                      availability)

 C. PROPOSED DEADLINES
                                                                                        1/21/18
    1. Motion to join new parties or amend pleadings
                                                                                        2/18/19
    2. Initial documents requests and interrogatories
                                                                                        5/29/19
    3. All fact discovery to be completed (including disclosure
       of medical records)
                                                                                         6/3/19
    4. Joint status report certifying close of fact discovery
        and indicating whether expert discovery is needed
  Case 1:18-cv-05582-JBW-PK Document 17 Filed 12/07/18 Page 2 of 2 PageID #: 60

      5. Expert discovery (only if needed)               Check here if not applicable 
            Plaintiff expert proposed field of expertise:
            Defendant expert proposed field of expertise:
                                                                                 NOT
                                                                       DONE   APPLICABLE   DATE
                                                                                           6/30/19
            a. Case-in-chief expert report due
                                                                                           7/29/19
            b. Rebuttal expert report due
                                                                                           8/26/19
            c. Depositions of experts to be completed
                                                                                           9/4/19
      6. Completion of ALL DISCOVERY
                                                                                           9/10/19
      7. Joint status report certifying close of all discovery
         and indicating whether dispositive motion is
         anticipated
                                                                                   X
      8. If District Judge requires Pre-Motion Conference, date
         to make request
                                                                                           9/10/19
      9. If District Judge does not require Pre-Motion
         Conference, date to submit briefing schedule
                                                                                           9/30/19
      10. Joint Pre-Trial Order due (if no dispositive motion filed)

 D. CONSENT TO MAGISTRATE JUDGE JURISDICTION
                                                                                            [] Yes
      1. All parties consent to Magistrate Judge jurisdiction for dispositive motion?      [X] No
                                                                                            [] Yes
      2. All parties consent to Magistrate Judge jurisdiction for trial?
                                                                                           [X] No

 E.                        COLLECTIVE ACTION AND CLASS ACTION MOTIONS ONLY
                                                                                   X
      1. Motion for collective action certification in FLSA cases
         a. Response due                                                           X
         b. Reply due                                                              X
                                                                                   X
      2. Motion for Rule 23 class certification
         a. Response due                                                           X
         b. Reply due                                                              X

This Scheduling Order may be altered or amended only upon a showing of good cause based on
circumstances not foreseeable as of the date of this order.

SO ORDERED:


PEGGY KUO                                                   Date
United States Magistrate Judge
